DETAILED ACTION

Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive.
Applicants argue neither Kim nor Shimizu remedy the deficiencies of Cherng, which fails to disclose “a size of one of the at least one gas exhaust hole is determined based on a gas exhausting rate in such a manner that the gas exhausting rate of the gas exhaust hole is smaller than 1/10 of a gas production rate inside the secondary battery.”
Namely, Applicants argue Kim at [0094] refers to the design of through holes 610, namely, their spacing and shape and size is substantially uniform.  Applicants state this does not render the aforementioned limitations of claim 12 obvious in view of Cherng.
Further, Applicants argue Shimizu at [0027] discloses ratios of areas of filter openings to battery case openings and thus does not render the aforementioned limitations of claim 12 obvious in view of Cherng.
However, considering the limitations of claim 12, “a size of one of the at least one gas exhaust hole is determined based on a gas exhausting rate in such a manner that the gas exhausting rate of the gas exhaust hole is smaller than 1/10 of a gas production rate inside the secondary battery”, it is noted that the comparison is a comparison of two Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).
Since the aforementioned limitations of claim 12 compare two different rates to one another, which are both variable depending on an operation of the secondary battery, the aforementioned limitations were interpreted based on a structural relationship of gas exhaust hole size to internal pressure and mechanical strength of a battery.  Each of Kim and Shimizu do relate an opening of a battery structure releasing exhaust gases to a pressure and strength of a battery as set forth in the 7/9/2021 office action.  As such, the arguments with respect to the aforementioned references are not found persuasive.  If, instead, the aforementioned claim limitations disclosed a structural/positional relationship of gas exhaust holes within the larger structure of the claimed secondary battery to structural gas generation parameter, i.e. not comparing variables (each of the aforementioned rates) to one another, the aforementioned claim limitations would have been interpreted differently with respect to the applied prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725